Citation Nr: 1129825	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  09-31 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, claimed as right hip contusion residuals.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


ATTORNEY FOR THE BOARD

David Traskey, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Veteran had active service from November 1952 to November 1954, including service in Korea for which he was awarded the Purple Heart Medal.

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of March 2009 and November 2010 by the Department of Veterans Affairs (VA) Buffalo, New York, Regional Office (RO).

The Veteran's claim of entitlement to an initial evaluation in excess of 30 percent for PTSD was previously before the Board in March 2010 and remanded at that time for additional evidentiary development, to include obtaining outstanding VA treatment records and affording the Veteran a VA examination.  The requested development was completed as directed and the Veteran's claim is before the Board for final appellate consideration.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The issue of entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, claimed as right hip contusion residuals, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD is manifested by daily intrusive thoughts; subdued or somewhat constricted affect; restricted range; monotone speech with lack of spontaneity; avoidant behavior; moderate sleep disturbance; mild to moderate social anxiety; sadness; mild to moderate emotional detachment, withdrawal, and isolation from others; weekly and/or monthly nightmares; exaggerated startle response to loud noises; marked hypervigilance; short-term disruptions in memory and concentration; occasional flashbacks; mild irritability and recurring anger; decreased frustration tolerance and lack of patience; mild to moderate decline in enjoyable activities; daily use of Sertraline, and GAF scores ranging from 67 to 58. 

2.  The Veteran's service connected PTSD has not resulted in occupational and social impairment with deficiencies in most areas due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  There is also no evidence of total occupational and social impairment.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, an initial evaluation of 50 percent, but not higher, for PTSD is met for the entire period of time covered by the appeal.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his service-connected PTSD is worse than initially rated and that he is entitled to a higher disability evaluation.  The RO granted service connection to the Veteran for PTSD in the March 2009 rating decision currently on appeal.  The RO evaluated the Veteran's PTSD as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective October 8, 2008.
Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  The Board has considered staged ratings in this case, but, as will be further discussed below, the evidence does not show a variance in the signs and symptoms of the Veteran's service-connected PTSD during the claim period such that staged ratings are for application in this case.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  It is the responsibility of the rating specialist to interpret examination reports in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2, 4.126 (2010).

GAF scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  GAF scores ranging between 71 to 80 reflect transient symptoms, if present, and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  Scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130, a 30 percent evaluation is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 
  
A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.  Id. 

Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on a veteran's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Factual Background and Analysis

Service treatment records associated with the claims file were completely negative for a diagnosis of or treatment for an acquired psychiatric disorder, to include PTSD.  There was also no evidence of such a condition within one year after discharge from service.  

The first pertinent post-service evidence of record is dated March and September 2004.  The Veteran presented to a VA medical facility at that time and had a positive depression and PTSD screening.  The Veteran was referred to the mental health clinic for additional consultation.  

The Veteran presented to VA's mental health clinic in October 2004.  According to the Veteran, he witnessed constant shelling as a consequence of his service during the Korean War on Pork Chop Hill.  After service, the Veteran worked in a factory for 35 years.  However, he reported thinking about his military service daily.  He avoided movies with violence in them and avoided news coverage of the wars in Iraq and Afghanistan.  In contrast to avoidance, it was also noted that the Veteran was highly involved in his local Korean War veteran's chapter, participated in parades and color guards for funerals, served as quartermaster and editor-in-chief of the newsletter, and ran a booth at the state fair.  He also volunteered at VA.  

A mental status examination described the Veteran as being on time to his appointment.  He wore a Korean War hat with pins distinguishing his military service and his current involvement in a veteran's organization.  The Veteran was cooperative and very pleasant throughout the interview.  The examiner also described the Veteran as being conscientious in responding to the questions contained on the assessment.  The Veteran's mood was euthymic with subdued affect and demonstrated restricted range with evidence of anxiety and sadness.  Speech was low in volume, monotone in quality, and normal in productivity and rate.  The Veteran's thoughts were logical and goal-directed without evidence of thought disorder or delusion.  His intelligence was described as above average and his insight and judgment appeared intact.  The impression was anxiety disorder, not otherwise specified; rule out PTSD.  The Veteran declined further assessment for a possible PTSD diagnosis, but indicated that he would call if interested.

Also associated with the claims file are photocopies of letters the Veteran sent to his wife.  These letters documented the Veteran's in-service experiences, including injuries.  

The Veteran was subsequently diagnosed as having PTSD and in VA medical records it was noted that the Veteran's symptoms were "relatively" well-controlled or "at baseline."  He denied depression at the time of a May 2005 visit and it was noted that the Veteran cared for his disabled wife.  Subsequent VA treatment notes dated confirmed this assessment.  It was noted, however, that the Veteran was at times edgy.  But, this symptom was attributed to his cessation of smoking or the length of a pending compensation claim.  See VA treatment records dated November 2005, August 2006, and May and December 2007, and June and July 2008.

In May 2007, the Veteran reported occasional flashbacks and stated that he was unable to watch violence on television.  He denied feeling depressed.  In fact, the Veteran indicated that he took a trip to Korea last summer for a reunion with other veterans.  According to the Veteran, the trip was "good," but it brought back many bad memories and feelings.  He declined an opportunity to talk to a counselor on a regular basis.  The impression was PTSD.

The Veteran was afforded a VA Compensation and Pension (C&P) PTSD examination in November 2008.  The examiner reviewed the claims file.  The Veteran arrived on time for his appointment.  It was noted that he drove approximately five miles and was unaccompanied to the examination.  The examiner also noted that the Veteran lived with his wife and a cat, and that he retired approximately nine years ago from being a welder and floor refinisher.  The Veteran supported himself with VA and Social Security benefits.  The Veteran reported having nightmares approximately twice per month, occasional flashbacks, mild, but recurring anger, lack of patience and decreased frustration tolerance, startle response, and daily intrusive thoughts.  

A mental status examination found the Veteran to have a normal appearance, attitude, and behaviors.  The Veteran denied any formal mental health treatment, psychiatric hospitalization, suicide attempt, or use of psychotropic medications or street drugs.  The Veteran acknowledged drinking heavily upon return from Korea, but stated that this behavior did not last long once he returned to work.  The Veteran was well-nourished and his attire was casual, neat, and appropriate.  His hygiene and grooming were good and the Veteran was fully cooperative, answering all questions appropriately.  He made good eye contact and his sensorium was intact.  His speech was relevant, coherent, and productive and his thought processes were logical and goal-directed.  No evidence of hallucinations, delusions, specific obsessions, compulsions, phobias, homicidal or suicidal ideation, or ritualistic behavior was found.  He was oriented (x3) and his short-term memory and concentration skills were intact.  He reported occasional disruptions in short-term memory and concentration likely due to PTSD sleep deprivation, distractibility, and dealing with his wife (who had Parkinson's disease).  His mood was euthymic and pleasant, while his affect was appropriate with full range.  

The examiner also found evidence of mild to moderate social anxiety, mild decline in enjoyable activities, mild and episodic emotional detachment and isolation from others (without routine and consistent isolation), and moderate sleep disturbance. According to the examiner, the results of diagnostic testing were consistent with chronic and currently mild to moderate PTSD.  The examiner described the Veteran's current level of personal and social adjustment as mildly to moderately impaired.  He was, however, found to be competent, and able to drive, perform simple household chores, and live independently.  The Veteran declined formal treatment and the examiner concurred in this decision given the mild to moderate nature of the Veteran's symptoms, as well as his age.  The Veteran's GAF score was 67.  The impression was mild to moderate chronic PTSD. 

The examiner further noted that the Veteran was long retired and was 76 years old at the time of the examination.  The Veteran reported no major or ongoing work disruptions due to his PTSD symptoms.  In the past, the Veteran stated that he had one boss he did not get along with when he first started working, but that this did not negatively affect his work status.  In the examiner's opinion, the Veteran would have "at most, mild episodic work difficulties" if he was otherwise a candidate for employment.   

The Veteran sought additional VA care in February 2009 and reported worsening PTSD symptoms, including having more nightmares, and being more anxious and irritable.  The Veteran also reported poor sleep and stated that his "mind is going every minute" thinking about the war.  The impression was PTSD.  The Veteran was prescribed 50 mg daily of Sertraline.  The Veteran was referred for a mental health consultation.

This consultation took place later that same month and it was noted at that time that the Veteran continued to think about his in-service experiences and since endorsed several symptoms of PTSD.  The Veteran denied suicidal or homicidal ideation.  The Veteran raised no other mental health issues that he wished to discuss.  The Veteran was, however, encouraged to seek future treatment if needed through his primary care provider or on a walk-in basis.

The Veteran returned to VA's PTSD clinic in March 2009 with subjective complaints of nightmares, exaggerated startle response, intrusive memories and thoughts, hypervigilance, and moderate to severe sleep disturbances.  The Veteran was noted to be on time for his appointment and described as thin and well-groomed.  He spoke clearly and softly during the interview and he responded with short answers.  He elaborated when asked and made appropriate eye contact.  He appeared oriented (x3), but his mood was anxious with congruent affect within normal range.   No evidence of hallucinations or delusions was found and the Veteran denied suicidal or homicidal ideation.  The Veteran retired as a welder in 1988 and had a "good" relationship with his wife of 58 years and their adult children.  He also reported difficulty relating to people outside of the military since most of his friends were in the military.  The Veteran's GAF score was 61.  The impression was mild chronic PTSD.

A follow-up VA appointment dated April 2009 found the Veteran's mood improved after starting prescription medication.  The Veteran was noted to be on time for his appointment.  He was dressed, well-groomed, and maintained appropriate eye contact.  The Veteran's speech was audible, clear, and goal-directed and he appeared oriented (x3).  He denied suicidal plans or ideations and no evidence of hallucinations or delusions were found.  The Veteran expressed interest in attending individual counseling sessions, but stated that he was very busy taking care of his ill wife.  The impression was PTSD.

An April 2009 VA behavioral health clinic note found the Veteran to have mild PTSD.  He was also found to be cooperative and amiable during a mental status examination.  The Veteran appeared oriented in all spheres and had appropriate eye contact.  No evidence of hallucinations, delusions, suicidal ideation or plan, or psychomotor agitation was found.  Judgment and insight appeared good.  The Veteran requested individual therapy sessions.

VA administered another C&P PTSD examination in May 2010.  The examiner reviewed the claims file.  The Veteran arrived at the appointment on time and was noted have driven approximately five miles.  He was unaccompanied to the examination and denied receiving mental health treatment since April 2009.  The Veteran retired 10 and 1/2 years ago and continued to spend a significant amount of time caring for his ill wife.  The Veteran denied a history of psychiatric problems or treatment before going to Korea.  He reported an increase in his PTSD symptoms since retirement and began taking 50 mg daily of Sertraline approximately one year ago.  The Veteran denied psychiatric hospitalization or suicide attempt, but reported occasional problems with focus and concentration due to distractibility.

A mental status examination found the Veteran to have normal appearance, attitude, and behavior.  He was well-nourished with casual, neat, and appropriate attire.  He hygiene and grooming were good and the Veteran was cooperative during the interview.  He answered all questions appropriately and made good eye contact.  His sensorium was intact, but his speech was somewhat lacking in spontaneity due to mild depression noted on examination.  His speech was otherwise relevant, coherent, and adequately productive.  His thought processes were rational and goal-directed and there was no evidence of hallucinations, delusions, specific obsessions, compulsions, phobias, or ritualistic behaviors.  The Veteran was oriented (x3) and his basic short-term memory and concentration skills were intact.  He had average intellect, and his mood was mildly depressed, but he maintained a pleasant demeanor.  His affect was somewhat constricted, but otherwise appropriate to the circumstances.  

According to the examiner, the results of the current evaluation were consistent with chronic, moderate PTSD with a related mild clinical depression.  The examiner also found a mild increase in the severity of the Veteran's PTSD symptoms, particularly in re-experiencing symptoms.  The examiner also noted that the Veteran averaged approximately two nightmares per week which awoke him from sleep in a state of hyperarousal.  Daily intrusive thoughts were also noted and were exacerbated by "multiple triggers."  Evidence of moderate social anxiety, marked hypervigilance, moderate decline in his ability to enjoy activities, mild isolation and withdrawal, mild to moderate emotional detachment, mild verbal anger and irritability, and sleep disturbance was also found.  The Veteran was also found competent to maintain himself independently in the community or carry out activities of daily living.  The Veteran could care for his personal needs, drive, and perform simple household chores, but his current level of personal and social adjustment was mildly impaired due to PTSD and depression.

With regard to the Veteran's depression, the examiner concluded that the Veteran had a sustained low mood state of mild, and at times, moderate severity with persistent symptoms of negativity and pessimism in his thoughts and feelings about his current life circumstances.  His depression also resulted in decreased energy and motivation, feelings of apathy and being overwhelmed, and anxiety and tension.  The Veteran was also noted to have recent stressors related to his chronic pain and his wife's medical problems.  The Veteran's GAF score was 58.  The impression was chronic, moderate PTSD and mild depressive disorder, not otherwise specified.   

Finally, the examiner noted that the Veteran had been retired for over ten years.  His symptoms became more prominent and disruptive following retirement.  The examiner opined that the Veteran, if otherwise a candidate for employment, might experience at least mild work-related difficulties in terms of flare-ups of PTSD anger and perhaps some problems at times carrying out work-related activities due to distractibility caused by intrusive thoughts.  According to the examiner, the Veteran's symptoms "clearly" worsened since the November 2008 VA examination (which was also performed by this same examiner).  The examiner recommended restarting Sertraline and beginning counseling.

Subsequent VA treatment records associated with the claims file dated November 2010 described the Veteran's PTSD as well-controlled.  It was also noted that the Veteran had good results when taking 50 mg of Sertraline daily.  The Veteran was noted to be anxious, but not depressed.  A PTSD screening dated that same month was positive after the Veteran reported subjective complaints of nightmares, avoidant behavior, and being constantly on guard, watchful, or easily startled.

Resolving all doubt in the Veteran's favor, an initial 50 percent evaluation, but not higher, is warranted for the Veteran's service-connected PTSD for the entire period of time covered by the appeal.  In reaching this conclusion, the Board has considered the totality of the evidence, including both the Veteran's statements as well as the objective medical evidence of record which reflect a waxing and waning course with respect to the Veteran's service-connected PTSD. 

Objective medical evidence of record reflects that the Veteran's service-connected PTSD is manifested by daily intrusive thoughts; subdued or somewhat constricted affect; restricted range; monotone speech with lack of spontaneity; avoidant behavior; moderate sleep disturbance; mild to moderate social anxiety; sadness; mild to moderate emotional detachment, withdrawal, and isolation from others; weekly and/or monthly nightmares; exaggerated startle response to loud noises; marked hypervigilance; short-term disruptions in memory and concentration; occasional flashbacks; mild irritability and recurring anger; decreased frustration tolerance and lack of patience; mild to moderate decline in enjoyable activities; and daily use of Sertraline.  The Veteran's GAF scores also ranged from 67 to 58 during the appeal period; these scores reflect mild to moderate symptoms and are consistent with the initial 50 percent evaluation in light of his symptoms.  The overall level of disability more nearly approximates occupational and social impairment with reduced reliability and productivity due to the symptoms described above.   

The Board also finds highly probative the Veteran's self-reported psychiatric symptoms.  In this regard, the Veteran is competent to report his psychiatric symptoms.  See Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009) (noting that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness).  The Board ultimately finds these lay reports to be competent, credible, and probative.  Accordingly, the Board finds that the criteria for an initial 50 percent evaluation under Diagnostic Code 9411, but not higher, is warranted for the entire period of time covered by the appeal.

The Veteran is not, however, entitled to an initial 70 percent evaluation for any period of time covered by the appeal.  As noted above, a 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

Although the record reflects that the Veteran has difficulty establishing and maintaining relationships with persons not associated with the military, he nevertheless described his relationship with his wife of 58 years and his adult children as "good."  Furthermore, the Board acknowledges that the VA examiner in November 2008 and May 2010 stated that the Veteran would experience "mild" work difficulties if he was otherwise a candidate for employment.  These symptoms, alone, are insufficient to warrant an initial 70 percent evaluation for any period of time covered by the appeal.  

Moreover, VA treatment records and examination reports found the Veteran to be oriented, pleasant, cooperative, and conscientious with logical and goal-directed thoughts and speech.  He also had intact judgment and insight, as well as good grooming and hygiene.  The Veteran was noted to have casual, neat attire, good eye contact, and the ability to drive, travel unaccompanied, perform simple household tasks, care for a cat, himself, and his ill wife, and live independently.  See VA treatment records and examination reports dated October 2004, May 2005, May 2007, November 2008, February, March, and April 2009, and May and November 2010.  The evidence as a whole does not show deficiencies in most areas, even though he has some occupational impairment and mood deficits, as his family relations are good, his judgment and insight are intact, and as his thinking is assessed as logical and goal-directed with no evidence of a thought disorder.   In addition, he does not have symptoms such as suicidal ideation, obsessional rituals, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, or difficulty in adapting to stressful circumstances was found during the claim period.  The Veteran's symptoms and the severity thereof have been considered in assigning the 50 percent evaluation.  Accordingly, the preponderance of the evidence is against an initial evaluation of 70 percent for any period of time covered by the appeal.  

Similarly, the Board also finds that the preponderance of the evidence is against an evaluation of 100 percent for any period of time covered by this appeal.  In this regard, the Veteran does not allege, nor does the evidence of record demonstrate total occupational and social impairment as a result of his service-connected psychiatric disorder.  See Sellers v. Principi, 372 F.3d. 1318, 1324(Fed. Cir. 2004) (noting that total occupational and social impairment is the sole basis for assigning a 100 percent schedular evaluation).  Moreover, there is no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of closes relatives, own occupation, or own name.  See VA treatment records and examination reports dated October 2004, May 2005, May 2007, November 2008, February, March, and April 2009, and May and November 2010.  
   
The Board is aware that the Veteran has been diagnosed with other psychiatric disabilities in addition to PTSD.  In this regard, the record reflects treatment for depression and anxiety disorder, not otherwise specified.  Although, the May 2010 VA C&P examiner was able to distinguish some (but not all) of the Veteran's PTSD symptoms from his depression symptoms, the Board has nevertheless considered all psychiatric symptoms and their severity in reaching the above conclusions.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board further finds that there is no evidence that the manifestations of the Veteran's service-connected PTSD are unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability. Furthermore, as there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case, particularly where, as here, the signs and symptoms of the Veteran's service-connected PTSD are addressed by the relevant criteria as discussed above.

In this regard, it is pointed out that the assignment of an initial schedular 50 percent rating for service-connected PTSD shows that the Veteran has commensurate industrial impairment.  See also, 38 C.F.R. § 4.1 (2010) (noting that the percentage ratings represent as far as can be practically determined the average impairment in earning capacity resulting from service-related diseases and injuries and their residual conditions in civilian occupations).  Moreover, the Board finds that the Veteran's subjective complaints are contemplated in the currently assigned disability rating.

The Board acknowledges that the Veteran has been retired for at least 10 years (and during the entire pendency of this claim).  To the extent that the Veteran's PTSD interfered with his occupation, the November 2008 and May 2010 VA C&P examiner described this interference as "mild," if he was otherwise a candidate for employment.  Furthermore, the Board notes that while the Veteran indicated that he had problems with one boss when he first started working, he reported no major or ongoing work disruptions due to his PTSD symptoms.  See November 2008 VA C&P examination report.  The Board has considered these reports and assessment in the currently assigned initial 50 percent rating.  Therefore, the Board finds that the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).
The record in this case reflects that the Veteran retired in 1988 following a career as a welder and floor refinisher.  There is no indication of record to show (or even suggest) that the Veteran has attempted to work since that time or that he is unemployable due to PTSD.  

In summary, resolving all doubt in the Veteran's favor, the Board finds that the Veteran is entitled to an initial 50 percent evaluation, but not higher, for service-connected PTSD for the entire period of time covered by the appeal.  The Veteran, however, is not entitled to an evaluation in excess of the currently assigned disability rating for any period of time covered by the appeal under any set of rating criteria.  The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the Veteran's initial increased rating claim for PTSD, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim has been substantiated, additional notice is not required. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was also afforded VA examinations in connection with the current claim.  These examinations evaluated the Veteran's psychiatric disability in conjunction with his prior history and described this disability in sufficient detail so the Board's evaluation of it is an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board is aware that the Veteran's representative requested in April and June 2011 that the Veteran be awarded a higher initial disability rating for his service-connected PTSD.  In the alternative, the Veteran's representative requested that VA provide the Veteran a new VA examination since his last examination took place in May 2010.  However, the Court has made clear that VA does not violate its duty to assist a veteran by failing to seek additional medical examination based merely on the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  

As noted above, the Veteran in this case was most recently afforded a VA examination in connection with the current claim in May 2010.  Neither the Veteran nor his representative have asserted that the Veteran's PTSD is worse or that it increased in severity since that examination.  Rather, the examiner cited to a discussion of the Veteran's symptomatology as indicated in the May 2010 VA examination, as well as past statements from the Veteran regarding an inability to maintain his home as the reasons why a new VA examination was justified.  However, the Veteran's representative also seemed to acknowledge that the Veteran's statements regarding his inability to maintain his home were of record at the time of the May 2010 VA examination.  Furthermore, VA medical evidence of record generated following the May 2010 VA examination described the Veteran's PTSD as well-controlled.  It was also noted that while the Veteran was anxious, but not depressed, he got good results from taking 50 mg daily of Sertraline.  Similarly, the Veteran had a positive PTSD screening, but the symptoms he reported at that time were consistent with past-reported symptoms and were considered in the assignment of the current initial disability rating.  See VA treatment records dated November 2010.  Therefore, the Board finds that a new VA examination is not warranted in this case. 

The Veteran's initial increased rating claim for PTSD was previously before the Board in March 2010 and remanded at that time for additional evidentiary development, to include obtaining outstanding VA treatment records and affording the Veteran a VA examination.  This development was completed as directed.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.   The Board also notes that the Veteran supported himself in part with Social Security benefits.  See November 2008 VA examination report.  Despite this information, there is no indication in the record whether the Veteran applied for these benefits because of age or disability.  As there is no indication that the Social Security Administration has evidence relevant to the issue on appeal, there is no additional duty to undertake further development in an attempt to obtain these records, if any, and associate them with the Veteran's claims file.  Golz v. Shinseki, 590 F.3d 1317, 1321-23 (2010).  
As such, the Board finds that VA has complied, to the extent required, with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

An initial evaluation of 50 percent for PTSD, but not higher, is granted for the entire period of time covered by the appeal. 


REMAND

Preliminarily, the Board notes that there has been some question as to whether the Veteran's attorney identified above is also the representative for his initial increased rating claim for right hip contusion residuals.  The original attorney fee agreement dated July 2009 covered only the initial increased rating claim for the Veteran's acquired psychiatric disorder.  Thereafter, in October 2009, the attorney submitted a VA Form 21-22a (Appointment of Individual as Claimant's Representative) signed by the Veteran which placed no limitations on her ability to represent him.  Accordingly, the Board finds that the attorney is also the proper representative for his initial increased rating claim for right hip contusion residuals.

The Veteran was granted service connection for degenerative joint disease, claimed as right hip contusion residuals, in a rating decision dated November 2010.  The RO evaluated the Veteran's right hip disability as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5252, effective November 14, 2003.  The Veteran was notified of this decision and in December 2010, he requested an increased rating for his right hip disability because "the condition has worsened over time."  The Board construes this statement to be a notice of disagreement (NOD) with respect to the initial disability rating assigned following the grant of service connection for a right hip disability.  A subsequent rating decision dated February 2011 continued the Veteran's initial 10 percent rating for his right hip contusion residuals.

The Court has held that where an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  In light of the evidence described above, the Veteran should be provided an SOC that addresses the issue of entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, claimed as right hip contusion residuals.
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

Issue a statement of the case to the Veteran and his attorney addressing the issue of entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease, claimed as right hip contusion residuals.  The Veteran should be notified of the time limit within which a substantive appeal must be filed in order to perfect an appeal on the issue to secure appellate review by this Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


